1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE GROUP, INC. and
     COMMONWEALTH LAND TITLE INSURANCE COMPANY
12
     DESIGNATED LOCAL COUNSEL FOR SERVICE OF
13   PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14   Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
15   Las Vegas, Nevada 89121
16                               UNITED STATES DISTRICT COURT
17                                         DISTRICT OF NEVADA
18     HSBC BANK USA, N.A.,                              Case No.: 2:20-CV-02280-RFB-BNW
19                            Plaintiff,                 STIPULATION AND ORDER TO
                                                         EXTEND TIME TO REPLY IN
20                    vs.                                SUPPORT OF MOTIONS TO DISMISS
                                                         AND OPPOSE COUNTERMOTION
21     FIDELITY NATIONAL TITLE GROUP,                    FOR PARTIAL SUMMARY
       INC. et al.,                                      JUDGMENT (ECF Nos. 35, 36, 47)
22
                              Defendants.               SECOND REQUEST
23

24
            COMES NOW defendants Fidelity National Title Group, Inc. (“FNTG”) and
25
     Commonwealth Land Title Insurance Company (“Commonwealth”) (collectively, “Defendants”)
26
     and plaintiff HSBC Bank USA, National Association (“HSBC”), by and through their respective
27
     attorneys of record, which hereby agree and stipulate as follows:
28

                                           1
     STIPULATION AND ORDER TO EXTEND TIME TO REPLY IN SUPPORT OF MOTIONS TO DISMISS
1           1.       On December 16, 2020, HSBC filed its complaint in the Eighth Judicial District
2    Court for the State of Nevada;
3           2.       On December 16, 2020, Commonwealth removed the instant case to the United
4    States District Court for the State of Nevada (ECF No. 1);
5           3.       On March 30, 2021, FNTG and Commonwealth moved to dismiss HSBC’s
6    complaint (ECF Nos. 35, 36);
7           4.       On May 13, 2021, HSBC filed its opposition to FNTG’s motion to dismiss (ECF
8    No. 45) and Commonwealth’s motion to dismiss (ECF No. 46). HSBC also filed a countermotion
9    for partial summary judgment in response to Commonwealth’s motion to dismiss (ECF No. 47);
10          5.       On May 18, 2021, the Court granted the Parties’ first stipulation to extend the
11   deadline for Defendants to reply in support of their motions to dismiss through June 3, 2021.
12   (ECF No. 51);
13          6.       Counsel for Defendants are requesting a two-week extension of their deadline to
14   file their respective replies supporting their motions to dismiss and for Commonwealth to oppose
15   the motion for partial summary judgment, through and including June 17, 2021 to afford
16   Defendants’ counsel additional time to review and respond to HSBC’s various oppositions and the
17   countermotion.
18          7.       Counsel for HSBC does not oppose the requested extension;
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                           2
     STIPULATION AND ORDER TO EXTEND TIME TO REPLY IN SUPPORT OF MOTIONS TO DISMISS
1           8.      This is the second request for an extension made by counsel for Defendants, which
2    is made in good faith and not for the purposes of delay.
3           IT IS SO STIPULATED that Defendants deadline to file their respective replies to their
4    motions to dismiss and for Chicago Title to oppose the motion for partial summary judgment are
5    hereby extended through and including June 17, 2021.
6    Dated: May 26, 2021                           SINCLAIR BRAUN LLP
7

8                                                  By:     /s/-Kevin S. Sinclair
                                                         KEVIN S. SINCLAIR
9                                                        Attorneys for Defendants
                                                         FIDELITY NATIONAL TITLE GROUP,
10                                                       INC., and COMMONWEALTH LAND
                                                         TITLE INSURANCE COMPOANY
11
     Dated: May 26, 2021                           WRIGHT, FINLAY & ZAK, LLP
12

13
                                                   By:    /s/-Christina V. Miller
14
                                                         CHRISTINA V. MILLER
                                                         Attorneys for Plaintiff
15
                                                         HSBC BANK USA, NATIONAL
                                                         ASSOCIATION
16

17   IT IS SO ORDERED.

18                     3rd day of _____________,
            Dated this _____         June        2021.

19                                                 __________________________________________
                                                   RICHARD F. BOULWARE
20                                                 UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28

                                           3
     STIPULATION AND ORDER TO EXTEND TIME TO REPLY IN SUPPORT OF MOTIONS TO DISMISS
